Exhibit 10.51

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into effective as of June 2, 2008 by and between Chi-Foon Chan (the
“Employee”) and Synopsys, Inc., a Delaware corporation (the “Company”), and
amends and restates the Employment Agreement between the parties dated
October 1, 1997 as amended by the First Amendment to the Employment Agreement
dated March 23, 2006.

 

R E C I T A L S

 

A.                                   The Employee is and has been employed by
the Company and is currently the Company’s President and Chief Operating
Officer.

 

B.                                     The Company and the Employee desire to
enter into this Agreement to provide additional financial security and benefits
to the Employee and to encourage the Employee to continue his employment with
the Company.

 

C.                                     Certain capitalized terms used in the
Agreement are  defined in Section 7 below.

 

A G R E E M E N T

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

 

1.                                       Duties and Scope of Employment.

 

(a)                                  Position.  The Company shall employ the
Employee in the position of President and Chief Operating Officer, as such
position has been defined in terms of responsibilities and compensation as of
the effective date of this Agreement; provided, however, that the Board of
Directors (the “Board”) shall have the right, at any time prior to the
occurrence of a Change of Control, to revise such responsibilities and
compensation as the Board in its discretion may deem necessary or appropriate. 
The Employee shall comply with and be bound by the Company’s operating policies,
procedures and practices from time to time in effect during his employment. 
During the term of the Employee’s employment with the Company, the Employee
shall continue to devote his full time, skill and attention to his duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Employee shall use his best efforts to further the business of the
Company and its affiliated entities.

 

2.                                       Base Compensation.  The Company shall
pay the Employee as compensation for his services a base salary at an annualized
rate in an amount to be determined from time to time by the Board or the
Compensation Committee of the Board.  Such salary shall be paid periodically in
accordance with normal Company payroll practices.  The annualized compensation
specified in

 

--------------------------------------------------------------------------------


 

this Section 2, as such compensation may be increased or decreased by the Board
or the Compensation Committee, is referred to in this Agreement as “Base
Compensation.”

 

3.                                       Annual Incentive.  Beginning with the
Company’s current fiscal year and for each fiscal year thereafter during the
term of this Agreement, the Employee shall be eligible to receive additional
cash compensation under the Company’s annual incentive plan (the “Annual
Incentive”) based upon specific financial and/or other targets approved by the
compensation committee of the Board (the “Target Incentive”).  The Annual
Incentive payable hereunder shall be payable in accordance with the Company’s
normal practices and policies pursuant to the terms of the annual incentive
plan.

 

4.                                       Employee Benefits.  The Employee shall
be eligible to participate in the employee benefit plans and executive
compensation programs maintained by the Company applicable to other key
executives of the Company, including (without limitation) retirement plans,
savings or profit-sharing plans, stock option, incentive or other bonus plans,
life, disability, health, accident and other insurance programs, paid vacations,
and similar plans or programs, subject in each case to the generally applicable
terms and conditions of the applicable plan or program in question and to the
sole determination of the Board or any committee administering such plan or
program.

 

5.                                       Employment Relationship.  The Company
and the Employee acknowledge that the Employee’s employment is and shall
continue to be at-will, as defined under applicable law.  If the Employee’s
employment terminates for any reason, the Employee shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement, or as may otherwise be available in accordance with the
Company’s established employee plans and policies at the time of termination.

 

6.                                       Severance Benefits.

 

(a)                                  Termination Following A Change of Control. 
If the Employee’s employment with the Company terminates at any time within
twenty-four (24) months after a Change of Control, then the Employee shall be
entitled to receive severance benefits as follows:

 

(i)                                     Involuntary Termination.  If the
Employee’s employment terminates as a result of Involuntary Termination other
than for Cause, the Employee shall be entitled to receive a severance payment
equal to the sum of (x) two times the Employee’s Base Compensation for the
Company’s fiscal year then in effect or if greater, two times the Employee’s
Base Compensation for the Company’s fiscal year immediately preceding the
Termination Date, plus (y) two times the Employee’s Target Incentive for the
fiscal year then in effect (or, if no Target Incentive is in effect for such
year, the highest Target Incentive in the three (3) preceding fiscal years). 
Any severance payments to which the Employee is entitled pursuant to this
Section 6(a)(i) shall be paid to the Employee (or to the Employee’s estate or
beneficiary in the event of the Employee’s death) in a lump sum not later than
fifteen (15) days following the Employee’s Involuntary Termination, but in no
event later than the 15th day of the third month following the end of the fiscal
year in which the Employee’s Involuntary Termination occurs.

 

--------------------------------------------------------------------------------


 

(ii)                                  Voluntary Resignation; Termination For
Cause.  If the Employee voluntarily resigns from the Company without Good
Reason, or if the Company terminates the Employee’s employment for Cause, then
the Employee shall not be entitled to receive severance or other benefits except
for those (if any) to which he may be entitled under the Company’s then existing
severance and benefits plans and policies at the time of such resignation or
termination.

 

(iii)                               Disability; Death.  If the Company
terminates the Employee’s employment as a result of the Employee’s Disability,
or if the Employee’s employment terminates due to the death of the Employee,
then the Employee shall not be entitled to receive severance or other benefits
except for those (if any) to which he may be entitled under the Company’s then
existing severance and benefits plans and policies at the time of such
Disability or death.

 

(b)                                 Equity Awards.  In the event the Employee is
entitled to severance benefits pursuant to Section 6(a)(i), then in addition to
such severance benefits, the unvested portion of any stock option(s) or other
equity awards held by the Employee under the Company’s stock option plans and
other equity compensation plans or instruments shall vest and become exercisable
in full, and the Employee shall have the right to exercise such additional
vested portion of such stock option(s) or other equity awards at the time the
Employee becomes entitled to the benefits under Section 6(a)(i).  Any equity
award that vests pursuant to this Section 6(b) shall be paid not later than the
15th day of the third month following the fiscal year in which the Employee’s
Involuntary Termination occurs.

 

(c)                                  Termination Apart from a Change of
Control.  If the Employee’s employment with the Company terminates either prior
to the occurrence of a Change of Control or after the twenty-four (24) month
period following a Change of Control, then the Employee shall be entitled to
receive severance benefits as follows:

 

(i)                                     Involuntary Termination.  If the
Employee’s employment terminates as a result of Involuntary Termination other
than for Cause, the Employee shall be entitled to receive a severance payment in
an amount equal to the Employee’s Base Compensation for the Company’s fiscal
year then in effect or if greater, the Employee’s Base Compensation for the
Company’s fiscal year immediately preceding the Termination Date.  Such
severance payment shall be paid to the Employee (or to the Employee’s estate or
beneficiary in the event of the Employee’s death) in a lump sum within fifteen
(15) days following the Employee’s Involuntary Termination, but in no event
later than the 15th day of the third month following the end of the fiscal year
in which the Employee’s Involuntary Termination occurs.  In addition, provided
the Employee does not engage in Misconduct during the period beginning on the
Employee’s Termination Date and ending on the date six (6) months after the
Employee’s Termination of Employment, the Employee shall be entitled to receive
an additional payment from the Company in an amount equal to the Employee’s
Target Incentive for the Company’s fiscal year then in effect (or, if no Target
Incentive is in effect for such year, the highest Target Incentive in the three
(3) preceding fiscal years).  Any such additional payment shall be paid to the
Employee in a lump sum on the date that is six (6) months after the Employee’s
Termination of Employment.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Voluntary Resignation; Termination for
Cause.  If the Employee voluntarily resigns from the Company (other than a
resignation that is an Involuntary Termination), or if the Company terminates
the Employee’s employment for Cause, then the Employee shall not be entitled to
receive severance or other benefits except for those, if any, as may then be
established under the Company’s then-existing severance and benefits plans and
policies at the time of such resignation or termination.

 

(iii)                               Disability; Death.  If the Company
terminates the Employee’s employment as a result of the Employee’s Disability,
or if the Employee’s employment terminates due to the death of the Employee,
then the Employee shall not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s
then-existing severance and benefit plans and policies at the time of such
Disability or death.

 

(d)                                 Medical Benefits.  In the event the Employee
is entitled to severance benefits pursuant to Section 6(a)(i) or
Section 6(c)(i), then in addition to such severance benefits the Company shall
pay the Employee a lump sum payment in an amount equivalent to the reasonably
estimated cost the Employee may incur to extend for a period of eighteen (18)
months (twelve (12) months in the case of a termination pursuant to
Section 6(c)(i)) under the COBRA continuation laws the Employee’s group health
and dental plan coverage in effect on the Termination Date.  The Employee may
use this payment, as well as any other payment made under this Section 6, for
such continuation coverage or for any other purpose. Such payment will be made
on the date that is six (6) months after the Employee’s Termination of
Employment.

 

(e)                                  Release. Notwithstanding any other
provision of this Section 6, no amounts shall be payable pursuant to this
Section 6 unless (i) the Employee has delivered to the Company a waiver and
release of claims in favor of the Company, in form and substance satisfactory to
the Company, and (ii) such release has become effective not later than the 15th
day of the third month following the end of the fiscal year in which the
Employee’s Involuntary Termination occurs.

 

(f)                                    No Participation In The Synopsys, Inc.
Executive Change of Control Severance Benefit Plan, established effective
March 23, 2006.    It is agreed that the severance benefits described in this
Agreement are in lieu of the severance benefits described in The Synopsys, Inc.
Executive Change of Control Severance Benefit Plan, as effective March 24, 2006
(the “Plan”), and that Employee will not be eligible to participate in the Plan.

 

(g)                                 Application of Section 409A.   If (i) any
severance benefits provided under this Agreement fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”) as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, the payment of such benefits shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(1) of the Code.  The Company may attach
conditions to or adjust the amounts paid pursuant to this Section 6(g) to
preserve, as closely as possible, the economic consequences that would have
applied in the

 

4

--------------------------------------------------------------------------------


 

absence of this Section 6(g); provided, however, that no such condition shall
result in the payments being subject to Section 409A(a)(1) of the Code.

 

(h)                                 Parachute Payments.  Except as otherwise
provided in an agreement between Employee and the Company, if any payment or
benefit the Employee would receive in connection with a Change of Control from
the Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the “Reduced Amount.”  The Reduced
Amount shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction or elimination in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless the Employee elects in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to Employee. If acceleration of vesting of
compensation from Employee’s equity awards is to be reduced, such acceleration
of vesting shall be cancelled by first canceling such acceleration for the
vesting installment that will vest last and continuing by canceling as a first
priority such acceleration for vesting installment with the latest vesting
unless the Employee elects in writing a different order for cancellation prior
to any Change of Control.

 

7.                                       Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  Cause.  “Cause” shall mean (i) any act of
personal dishonesty taken by the Employee in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee, (ii) conviction of a felony that is injurious to the
Company, (iii) a willful act by the Employee which constitutes gross misconduct
and which is injurious to the Company, or (iv) continued violations by the
Employee of the Employee’s obligations under Section 1 of this Agreement that
are demonstrably willful and deliberate on the Employee’s part after there has
been delivered to the Employee a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties.

 

(b)                                 Change of Control.  “Change of Control”
shall mean the occurrence of any of the following events:

 

5

--------------------------------------------------------------------------------


 

(i)                                     The acquisition by any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company) of the “beneficial ownership” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(ii)                                  A change in the composition of the Board
of Directors of the Company occurring within a two-year period, as a result of
which fewer than  a majority of the directors are Incumbent Directors. 
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual not otherwise an Incumbent Director whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

 

(iii)                               A merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the approval by the stockholders of the Company of a plan of
complete liquidation of the Company or of an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

 

(c)                                    Disability.  “Disability” shall mean that
the Employee has been unable to substantially perform his duties under this
Agreement as the result of his incapacity due to physical or mental illness, and
such inability, at least 26 weeks after its commencement, is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee’s legal representative (such
Agreement as to acceptability not to be unreasonably withheld).

 

(d)                                   Exchange Act.  “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended.

 

(e)                                    Good Reason.  “Good Reason” shall mean
any of the following actions undertaken without the Employee’s consent: (i) a
significant reduction of the Employee’s duties, authority or responsibilities
relative to his duties, authority or responsibilities immediately prior to such
reduction, (ii) a requirement that the Employee report to another employee or
officer of the Company rather than to its Chief Executive Officer; (iii) a
reduction by at least five (5)% in the Employee’s Base Compensation; (iv) a
relocation of the Employee’s primary place of business to a location more than
fifty (50) miles

 

6

--------------------------------------------------------------------------------


 

from the Employee’s primary place of business immediately prior to such
relocation; or (v) a material breach of this agreement by the Company or any
successor.

 

(f)                                      Involuntary Termination.  “Involuntary
Termination” shall mean (i) any Termination of Employment of the Employee by the
Company which is not effected for Disability or for Cause, or for which the
grounds relied upon are not valid; (ii) the failure of the Company to obtain the
assumption of this agreement by any successors contemplated in Section 8 below
or (iii) the Employee’s resignation for Good Reason, provided that the
Employee’s Termination of Employment occurs not later than two (2) years from
the initial occurrence of such Good Reason, the Employee has provided notice to
the Company of the event constituting Good Reason within ninety (90) days of its
initial occurrence and the Company has had at least thirty (30) days to cure the
Good Reason event and has failed to do so.

 

(g)                                   Misconduct.  “Misconduct” shall mean
conduct on the part of the Employee that is inimical, contrary or harmful to the
interests of the Company, including, but not limited to:  (i) conduct related to
the Employee’s employment for which criminal or civil penalties against the
Employee may be sought, (ii) willful violation of the Company’s written
policies, (iii) unauthorized disclosure of confidential information or trade
secrets of the Company, (iv) engaging (directly or indirectly) in any business
activity that is directly competitive with the Company’s business; or
(v) disparagement, defamation or slander of the Company.

 

(h)                                   Termination Date.  “Termination Date”
shall mean (i) if the Employee’s employment is terminated by the Company for
Disability, thirty (30) days after notice of termination is given to the
Employee (provided that the Employee shall not have returned to the performance
of the Employee’s duties on a full-time basis during such thirty (30)-day
period), (ii) if the Employee’s employment is terminated by the Company for any
other reason, the date on which the Company delivers notice of termination to
the Company or such later date, not to exceed ninety (90) days, specified in the
notice of termination, or (iii) if the Agreement is terminated by the Employee,
the date on which the Employee delivers notice of termination to the Company.

 

  (i)                                     Termination of Employment. 
“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the regulations
promulgated under the Code or any successor regulations.

 

8.                                         Successors.

 

(a)                                  Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and assets shall assume the obligations under this Agreement
and agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and assets which executes and delivers the

 

7

--------------------------------------------------------------------------------


 

assumption agreement described in this Section 9(a) or which becomes bound by
the terms of this Agreement by operation of law.

 

(b)                                   Employee’s Successors.  The terms of this
Agreement and all rights of the Employee hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, devisees and legatees.

 

9.                                         Notice.

 

(a)                                    General.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
the case of the Employee, mailed notices shall be addressed to him at the home
address which he most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

 

(b)                                   Notice of Termination.  Any termination by
the Company for Cause or by the Employee as a result of an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 10(a) of this Agreement.  Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the Termination Date (which shall be not more than ninety (90) days
after the giving of such notice).  The failure by the Employee to include in the
notice any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.

 

10.                                 Miscellaneous Provisions.

 

(a)                                    No Duty to Mitigate.  The Employee shall
not be required to mitigate the amount of any payment contemplated by this
Agreement (whether by seeking new employment or in any other manner), nor shall
any such payment be reduced by any earnings that the Employee may receive from
any other source.

 

(b)                                   Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

8

--------------------------------------------------------------------------------


 

(c)                                    Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.

 

(d)                                   Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

(e)                                    Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(f)                                      Arbitration.  Any dispute or
controversy arising out of, relating to or in connection with this Agreement
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Jose, California, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) then in effect, as consistent with applicable
law.  By agreeing to this arbitration procedure, Employee and the Company both
agree  to waive the right to resolve any such dispute through a trial by jury,
judge or administrative proceeding.  The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that Employee or the Company would be entitled to seek
in a court of law.  The Company shall pay all AAA arbitration fees in excess of
the amount of court fees that would be required if the dispute were decided in a
court of law. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

 

(g)                                   No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section 11(g) shall be void.

 

(h)                                   Employment Taxes.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(i)                                       Assignment by Company.  The Company
may assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company; provided, however, that no assignment shall be made if the net
worth of the assignee is less than the net worth of the Company at the time of
assignment.  In the case of any such assignment, the term “Company” when used in
a section of this Agreement shall mean the corporation that actually employs the
Employee.

 

9

--------------------------------------------------------------------------------


 

(j)                                       Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

  SYNOPSYS, INC.

 

 

 

 

 

By:

/s/ Jan Collinson

 

 

 

 

Title:

Senior Vice President, Human Resources and Facilities

 

 

 

 

EMPLOYEE:

/s/ Chi-Foon Chan

 

10

--------------------------------------------------------------------------------